UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6103


GREGORY WARDELL DRIVER,

                  Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,      Director,    Virginia   Department   of
Corrections,

                Respondent – Appellee,

          and

BILL WATSON; PORTSMOUTH CIRCUIT COURT,

                Respondents.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00590-RAJ-LRL)


Submitted:   May 18, 2016                     Decided:   May 23, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Wardell Driver, Appellant Pro Se.      Kathleen Beatty
Martin, Senior Assistant Attorney General, Richmond, Virginia,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Gregory Wardell Driver seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                              The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.           28   U.S.C.    § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies       this   standard    by

demonstrating         that     reasonable       jurists    would     find   that     the

district       court’s      assessment   of     the    constitutional       claims    is

debatable      or     wrong.     Slack   v.      McDaniel,    529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                      Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Driver has not made the requisite showing.                   Accordingly, we deny




                                            3
a certificate of appealability and dismiss the appeal as moot. *

We   dispense   with   oral    argument       because     the   facts   and   legal

contentions     are   adequately   presented       in     the   materials     before

this court and argument would not aid the decisional process.



                                                                        DISMISSED




      * We note       that    Driver’s       supervised    probation    ended    in
November 2015.



                                         4